WENTWORTH, Judge,
dissenting in part and concurring in part.
I agree with the disposition of issues on appeal except I would not reverse with respect to the award for an eye evaluation requested by a treating doctor whose authorization is not appealed. Carrier erroneously argues necessity for proof of causal relation of the condition to be evaluated before requiring a single evaluation, contrary to the usual rule that evaluation may be required to determine causal relation. In any event, we are not referred to any record impeachment of the deputy’s apparent perception of potential relationship between eye complaints and an accident involving a head blow.
Because we are referred to nothing in the record which apprised the deputy and claimant that absence of medical reports was in issue, and the pretrial stipulation referred to § 440.13 only generally in connection with controverted authorizations, I would not reverse the award for omission of a good cause finding. Because the order determines only liability and not the amount due for the appointment in question, and that amount was not put in issue, introduction of the bill in evidence would not appear to be indispensable. I would affirm.